                                                             1
                                                             2                                                          JS-6
                                                             3
                                                             4
                                                             5
                                                             6                      UNITED STATES DISTRICT COURT
                                                             7        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                             8
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                             9 THE ESTATE OF RICHARD                     CASE NO. 5:17-CV-00995 MWF
                          LOS ANGELES, CALIFORNIA 90071




                                                               RISHER, JR., and LISA SIMPSON,            (KKx)
                             TELEPHONE (213) 426-2000




                                                            10
                                                                         Plaintiff,                      ORDER RE STIPULATION
                                                            11                                           REGARDING DISMISSAL OF
                                                                    v.                                   CERTAIN CLAIMS WITH
                                                            12                                           PREJUDICE BROUGHT BY
                                                               CITY OF LOS ANGELES,                      PLAINTIFF THE ESTATE OF
                                                            13 FRANCISCO ZARAGOZA, ISAAC                 RICHARD RISHER, JR.
                                                               FERNANDEZ, JOSE CHAVEZ,
                                                            14 RICHARD RISHER, SR., and Does 1
                                                               THROUGH 10, inclusive,                    Trial Date: 3/12/19
                                                            15
                                                                         Defendants.
                                                            16
                                                            17 TO ALL PARTIES:
                                                            18        The Court, having considered the parties’ Stipulation, hereby ORDERS the
                                                            19 following:
                                                            20        1.    Plaintiff THE ESTATE OF RICHARD RISHER, JR.’s state law
                                                            21 claims, including Assault and Battery, Wrongful Death, and Violation of California
                                                            22 Civil Code § 52.1, against defendants CITY OF LOS ANGELES, JOSEPH
                                                            23 CHAVEZ, FRANCISCO ZARAGOZA, and ISAAC FERNANDEZ are dismissed
                                                            24 with prejudice.
                                                            25        2.    Plaintiff THE ESTATE OF RICHARD RISHER, JR.’s Fourth Claim
                                                            26 for Relief for violation of the Fourth Amendment based on the failure to provide
                                                            27 medical care against defendants JOSEPH CHAVEZ, FRANCISCO ZARAGOZA,
                                                            28 and ISAAC FERNANDEZ is dismissed with prejudice.
                                                            1        3.    Each party is to bear their own costs and attorney’s fees with respect to
                                                            2 the claims being dismissed herein.
                                                            3        IT IS SO ORDERED.
                                                            4
                                                            5 DATED: January 28, 2020                 HONORABLE MICHAEL FITZGERALD
                                                                                                      UNITED STATES DISTRICT JUDGE
                                                            6
                                                            7
                                                            8
                                                            9
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                            10
                             TELEPHONE (213) 426-2000




                                                            11
                                                            12
                                                            13
                                                            14
                                                            15
                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                       -2-
